Opinion by
Henderson, J.,
The legal questions involved in this case are the same as those considered in Cleaver v. Pennsylvania Company, in which an opinion has been handed down. The cause of action in each case arose on the same state of facts and the eases were argued together in this court. It is unnecessary to recite the evidence or restate the legal principles involved. That was done in the case referred to. We held there that the question was one of fact to be disposed of by the jury under proper instructions from the court. It is not alleged that the case was not fairly submitted on the evidence, and no sufficient ground appears to support a reversal.
The judgment is affirmed.